The facts in this case are almost identical with the facts in the case of Frank O. Johnson v. State of Illinois, decided May 22, 1914, in the Court of Claims, and reported in Volume 2 Ct. of Cl. R. at page 227. On the authority of that case, claimant is entitled to an award, and the only question for this Court to decide is as to the proper amount that should be awarded. Prom a consideration of the evidence as offered by claimant, and the State, it is the opinion of this Court that claimant shall be awarded $750.00. It is accordingly the judgment of this Court that she be awarded the sum of seven hundred fifty and 00/100 ($750.00) dollars.